DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-16, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA (cited by applicant, EP 1 174 775 A1) in view of SHIMURA (US 2014/0076878 A1).
OTSUKA (Otsuka) teaches a heating unit having a locking portion that is a recessed portion of the heater, the recessed portion extending in a direction orthogonal to the first and second directions the locking portion (see figures 5 and 6).
Regarding claim 1, OTSUKA teaches a heating unit 27, comprising:  a cylindrical film 12 having a length in a first direction and configured to rotate about an axis parallel to the first direction, an outer surface of the cylindrical film 12 configured to abut against a pressing roller 9 and form a sheet nip N; a heater 17 extending in the first direction and having a first surface abutting on an inner surface of the cylindrical film 12 at the sheet nip N and a second surface opposite to the first surface; a support member 13 on the second surface of the heater 17, the support member 13 including a portion contacting the inner surface of the cylindrical film 12; a first heating element 2 in the heater at a first position along the first direction, the first heating element extending in the first direction over a first range (shown in figure 4); a first temperature sensor 4 [0021, 0057] above the first position in a second direction orthogonal to the first direction; and a locking portion 18a of the heater 17 at a third position along the first direction, the locking portion 18a configured to engage a portion of the support member 13 and restrict movement of the heater 17 relative to the support member [0062] in  
Regarding claim 7, the substrate 16 extends in the first direction beyond the outer edge of the cylindrical film 12, the locking portion is formed in a portion of the substrate beyond the outer edge of the cylindrical film 12 in the first direction (figure 4; the film 12 is supported by and surrounds the guide 13, which is opposite pressure member).
Regarding claim 8, the locking portion is a recessed portion 18b formed in an edge surface of the substrate (figures 5-6).
Regarding claim 9, the recessed portion 18b is a rectangular-shaped groove (figures 5-6). 
Regarding claim 10, the heating unit, wherein the heater 17 further comprises: an insulating film 15 between the first substrate surface and the first and second heating elements (figures 4-6, [0058]). 
Regarding claim 12, the metal plate 16 includes a locking portion 18a, 18a’ corresponding in position to the locking portion of the heater, the locking portion of the metal plate 16 is configured to engage a portion of the support member 13 
Regarding claim 13, OTSUKA teaches a heating unit 27, comprising: a cylindrical film 12 having a length in a first direction and configured to rotate about an axis parallel to the first direction, an outer surface of the cylindrical film 12 configured to abut against a pressing roller 32 and form a sheet nip; a heater 2 extending in the first direction and having a first surface abutting on an inner surface of the cylindrical film at the sheet nip and a second surface opposite to the first surface; a support member 13 on the second surface of the heater, the support member including a portion contacting the inner surface of the cylindrical film; a plurality of heating elements 2 in the heater spaced from each other in the first direction, the plurality of heating elements 2 including: a first heating element 2 along the first direction, a second heating element 2 along the first direction; a first temperature sensor 4; and a locking portion 18a of the heater 17 that is configured to engage a portion of the support member13 and restrict movement of the heater 17 relative to the support member 13 in the first direction; and wherein a metal plate 16 contacting the second surface of the substrate, the metal plate 16 being between the second surface and the support 
Regarding claim 14, the locking portion is the only locking portion 18a of the heater 17 has only a single locking portion thereon (figures 3A-5C, [0078]).
Regarding claim 18, the locking portions 18a or 18b of the metal plate 16 and the heater 17 have substantially the same shape as one another (shown in figure 4, [0078]).
OTSUKA teaches regarding claim 21, a heating unit 27 comprising: a cylindrical film 12 having a length in a first direction and configured to rotate about an axis parallel to the first direction, an outer surface of the cylindrical film 12 configured to abut against a pressing roller 9 and form a sheet nip; a heater 17 extending in the first direction and having a first surface abutting on an inner surface of the cylindrical film 12 at the sheet nip N and a second surface opposite to the first surface; a support member 13 on the second surface of the heater 17, 
Regarding claim 22, the metal plate 16 includes a locking portion 18a or 18b corresponding in position to the locking portion of the heater, the locking portion of the metal plate 16 is configured to engage a portion of the support member 13 and restrict movement of the metal plate 16 relative to the support member 13 in the first direction, and the locking portion of the metal plate and the heater 17 have substantially the same shape as one another (shown in figures 3A-3C).
Regarding claim 23, the metal plate 16 includes a locking portion 18a corresponding in position to the locking portion of the heater 17, and the locking portion 18a or 18b of the metal plate 16 is configured to engage a portion of the 
OTSUKA does not teach a second heating element in a second range that does not overlay a first range.
SHIMURA teaches, regarding claim 1, a heating unit 300 comprising a first heating element (303-1 or 303-2) in the heater at a first position along the first direction, the first heating element extending in the first direction over a first range (shown in figure 3A); and a second heating element 302-2 or 302-3 in the heater at a second position along the first direction spaced from the first position, the second heating element 302-2 or 302-3 extending in the first direction over a second range not overlapping with the first range (figures 3A-3C; [0029-0037]). 
Regarding claim 6, the heater 303 comprises:  a substrate 305 having a first substrate surface on which the first and second heating elements 303 are disposed and a second substrate surface opposite the first substrate surface on which the first and second temperature sensors TH1-TP4 are disposed; and a protective layer 307 covering the first and second heating elements on the first substrate surface and contacting the inner surface of the cylindrical film 202 [0027].
Regarding claim 11, the heating unit further comprising: a metal plate 305 (heating unit) contacting the second surface of the substrate, the metal plate 305 being between the second surface and the support member [0027].
Regarding claim 13 as discussed above with respect to OTSUKA, Shimura also teaches a heating unit 200, comprising: a cylindrical film 202 having a length in a first direction and configured to rotate about an axis parallel to the first direction, an outer surface of the cylindrical film 202 configured to abut against a pressing roller and form a sheet nip N; a heater 300 extending in the first direction and having a first surface abutting on an inner surface of the cylindrical film 202 at the sheet nip and a second surface opposite to the first surface; a support member 201 on the second surface of the heater 300, the support member 201 including a portion contacting the inner surface of the cylindrical film 202; a plurality of heating elements 303 in the heater 300 spaced from each other in the first direction, the plurality of heating elements 303 including: a first heating element 302-1 at a first end position along the first direction, a second heating element 302-3 at a second end position along the first direction, and a third heating element 302-2 at a central position along the first direction between the first and second end positions; a first temperature sensor TH2 or TH3 above one of the first or second end positions in a second direction orthogonal to the 
Regarding claims 15-16, the first temperature sensor TH2 or TH3 is on one end of the heater or the other end (shown in figure 3A).
Regarding claim 21, Shimura teaches a heating unit 200 comprising: a cylindrical film 202 having a length in a first direction and configured to rotate about an axis parallel to the first direction, an outer surface of the cylindrical film 202 configured to abut against a pressing roller 208 and form a sheet nip N; a heater 300 extending in the first direction and having a first surface abutting on an inner surface of the cylindrical film 202 at the sheet nip and a second surface opposite to the first surface; a support member 201 on the second surface of the heater 300, the support member 201 including a portion contacting the inner surface of the cylindrical film 202; a first heating element 302-1 in the heater at a first position along the first direction, the first heating element 302-1 extending in the first direction over a first range; a second heating element 302-2 in the heater at a second position along the first direction spaced from the first position, the second heating element extending in the first direction over a second range not 
Regarding claim 24, the heating unit further comprising: a third heating element 302-3 in the heater at a fourth position along the first direction spaced from the second position; and a second temperature sensor TH1 above the second position in the second direction, wherein the fourth position is proximate to a second outer edge of the cylindrical film 202 opposite of the first outer edge in the first direction (this positioning is shown in figures 3A, 6A; [0027-0028, 0029-0032]).
It would be obvious to have third heating element since the second heating elements contain two outer portions.  It has been held that the mere 
OTSUKA and SHIMURA teach film type heating devices for a fixing device within an image forming device.  OTSUKA teaches the use of locking members for a fixing device.  The heater has a two heating regions.  Otsuka teaches locking member to lock the two heater elements to the substrate so that the heater elements do not move during its lifetime.  However, it suggests that this teaching may be used with different fixing devices.  Shimura is a different fixing device that controls the temperature of its heating elements at at least both ends of the fixing nip in the length direction.  One reason to use the teaching of Otsuka with Shimura is to use a known technique to improve similar devices (methods, or products) in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of OTSUKA with the teaching of Shimura to ensure the positioning of the heater on its substrate.  
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Shimura with the teaching of 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that claim 21 recites that the first, second, and third positions are arranged in a specific order.  However, the positions seem out of order.
Finally, Makihira (8,669,495) is cited because Makihira teaches a substrate for a heater unit having plural heating elements. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG